Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 12 and 13 directed to Inventions II and III non-elected without traverse.  Accordingly, claims 12 and 13 been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel Claims 12-13
Allowable Subject Matter
Claims 1, 4, and 9-11 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner's closest art, Schmid (DE 10 2006 058 710 A1), was presented in a previous Office Correspondence.
Schmid teaches an apparatus for impact-hardening of transition radii of a crankshaft (Title; [0001]), in particular of transition radii between connecting-rod bearing journals and crank webs and/or transition radii between main bearing journals and the crank webs of the crankshaft (Examiner notes Schmid teaches the transition radii 
The prior art does not teach or fairly suggest wherein the respective tracks of impact impressions are axially displaced to each other but partially overlap.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952.  The examiner can normally be reached on M-F 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/CHRISTINE BERSABAL/Examiner, Art Unit 3726      

/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726